Plaintiff brought suit to recover damages for the defendant's alleged breach of contract. In answer to the issues the jury found that the defendant agreed to furnish the plaintiff a certificate of title to a Cadillac automobile sold him and had failed to comply with *Page 814 
its contract, whereby the plaintiff had been damaged in the sum of six hundred and thirty dollars. Judgment was given in favor of the plaintiff and the defendant appealed, assigning error.
After an examination of the record and a consideration of the exceptions, we find no error which entitles the defendant to a new trial.
No error.